Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2022 has been entered.

Response to Arguments
2.	Applicant's arguments, page 4, line 7, filed 21 September 2022 concerning the rejections of Claims 1-6 under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2018/092763 A1; utilizing United States Patent Publication No. US 2019/0243240 A1 as an English language equivalent), hereinafter Takahashi; have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Fujiwara et al. (United States Patent Publication No. US 2020/0081341 A1), hereinafter Fujiwara.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2018/092763 A1; utilizing United States Patent Publication No. US 2019/0243240 A1 as an English language equivalent), hereinafter Takahashi, and in view of Fujiwara et al. (United States Patent Publication No. US 2020/0081341 A1), hereinafter Fujiwara.
6.	Regarding Claims 1-2 and 4-6, Takahashi teaches (Paragraphs [0005-0033 and 0473]) a resist composition which generates acid upon exposure and exhibits changed solubility in a developing solution under action of acid. Takahashi teaches (Paragraphs [0005-0033 and 0473]) a resin component which exhibits changed solubility in a developing solution under action of acid. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) an organic solvent. Takahashi teaches (Paragraphs [0442-0649]) the resin component comprising a structural unit in which a compound represented by general formula (a0-1) of the instant application, therein including but not limited to a repeating unit having phenolic hydroxyl group, and a structural unit containing an acid dissociable group which exhibits increased polarity by the action of acid, therein an acid-decomposable group. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) the organic solvent comprises a first organic solvent and a second organic solvent. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) the amount of the first organic solvent in the organic solvent is more than 50% by weight. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) the first organic solvent is propylene glycol monoalkyl ether. Takahashi teaches (Paragraphs [0042-0060, 0073-0152, and 0629-0633]) the second organic solvent is at least one selected from the group consisting of: propylene glycol monoalkylether carboxylate, cycloalkanone, alkyl lactate, and lactone. Takahashi teaches (Paragraphs [0602-0605, 0785, 0796, 0806, 0817, 0826-0827, 0835-0836, 0842, and 0905-0906]) the resist composition further comprising an acid-generator component, therein a photoacid generator, which generates acid upon exposure. Takahashi teaches (Paragraphs [0606-0610, 0786-0787, 0797, 0807, 0818, 0829, 0837, 0843, and 0908]) the resist composition further comprising a photodegradable base which controls diffusion of acid generated upon exposure, therein a quencher. Takahashi teaches (Paragraphs [0392-0412]) a method of forming a resist pattern. Takahashi teaches (Paragraphs [0392-0412]) the method of forming a resist pattern comprising forming a resist film using the resist composition. Takahashi teaches (Paragraphs [0400-0412]) the method of forming a resist pattern comprising exposing the resist film. Takahashi teaches (Paragraphs [0392-0412]) the method of forming a resist pattern comprising developing the exposed resist film to form a resist pattern. Takahashi teaches (Paragraph [0041]) the resist pattern forming method, wherein the resist film is exposed to extreme ultraviolet (EUV) or electron beam (EB). Takahashi teaches (Paragraphs [0629-0633]) a solid content of the resist composition is 0.5 to 10% by weight.
7.	However, Takahashi fails to explicitly teach a basic compound comprising a compound represented by general formula (d1-1) of the present application.
8.	Fujiwara teaches (Paragraphs [0142-0161]) a basic compound comprising a compound represented by general formula (d1-1) of the present application. Fujiwara teaches (Paragraphs [0142-0161]) said basic compound is effective in adjusting resist sensitivity, suppresses rate of acid diffusion within the resist film, improved resolution, suppresses changes in sensitivity following exposure and reduces substrate and environment dependence, improves exposure latitude, and improves adhesion to the substrate.
9.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takahashi to incorporate the teachings of Fujiwara to include a basic compound comprising a compound represented by general formula (d1-1) of the present application. Doing so would result in improved resolution, adhesion, and exposure latitude, as recognized by Fujiwara.

Conclusion
10.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737